   Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.2 Page 1 of 16



       CONTINUATION OF APPLICATION FOR SEARCH WARRANT

      I, Marcel Behnen, being duly sworn, depose and state that:

                                 INTRODUCTION

      1.     I make this continuation of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of

property—cellular telephones, as described in Attachment A - that are currently in

the possession of law enforcement, and the extraction of electronically stored

information from that property as described in Attachment B.

      2.     I am a Task Force Officer with the United States Drug Enforcement

Administration, United States Department of Justice, and have been so since March

2019. I have been a police officer with the Kalamazoo Department of Public Safety

for more than 11 years, the last 3 of which I have been assigned as an investigator

with the Kalamazoo Valley Enforcement Team (KVET), which is tasked with

investigating narcotics trafficking. I am currently assigned to the Grand Rapids

District Office in the DEA’s Detroit Field Division. During my time as a KVET

Investigator, I have participated in investigations of unlawful drug trafficking and,

among other things, have conducted or participated in surveillance, the execution of

search warrants, debriefings of informants, reviews of taped conversations and drug

records, and have participated in investigations that included the interception of

wire and electronic communications.        Through my training, education and

experience, I have become familiar with the manner in which illegal drugs are

transported, stored, and distributed, the methods of payment for such drugs, the
    Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.3 Page 2 of 16



laundering of narcotics proceeds, and the dialect, lingo, and coded language used by

narcotics traffickers. In connection with my duties, I investigate criminal violations

of the Federal and State controlled substance laws including, but not limited to,

conspiracy and attempt to possess with intent to distribute and to distribute

controlled substances, in violation of 21 U.S.C. § 846; possession with intent to

distribute and distribution of controlled substances, in violation of 21 U.S.C. §

841(a)(1); use of communication facilities to facilitate drug trafficking offenses, in

violation of 21 U.S.C. § 843(b), conspiracy to commit money laundering, in violation

of 18 U.S.C. § 1956(h) and money laundering, in violation of 18 U.S.C. §

1956(a)(1)(A)(i), 18 U.S.C. § 1956(a)(1)(B)(i), and 18 U.S.C.§ 1957.

      3.     I respectfully submit that there is probable cause to believe that

Tyshaun ROBINSON has engaged in the distribution of, and in the possession with

intent to distribute, crystal methamphetamine and heroin, and that he has

conspired to do the same, in violation of 21 U.S.C §§ 841(a)(1), 846. I further submit

that there is probable cause to believe that evidence of this offense will be found on

the cell phones described in Attachment A.

      4.     The facts in this continuation come from my personal observations, my

training and experience, and information obtained from other law enforcement

officers, agents, and witnesses. This continuation is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter.

      5.     This continuation supports the application of the warrants to search
      Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.4 Page 3 of 16



the property — two cellular telephones – currently in the possession of law

enforcement, hereinafter collectively referred to as “the Devices”:

      Device        Model                                MSISDN            IMEI
        1           Apple iPhone 6s, Model A1688         (269) 716-6162    Unknown
                    Apple iPhone 6s Plus, Model          (269) 312-9022    Unknown
        2
                    A1687
        6.      The Devices are currently located at the Kalamazoo Valley

Enforcement Team (KVET, 150 E Crosstown Parkway, Kalamazoo, MI, 49001). The

applied-for warrant would authorize the forensic examination of the Devices for the

purpose of identifying electronically stored data particularly described in

Attachment B.

                                    PROBABLE CAUSE

        7.      On May 2, 2019, investigators with the Kalamazoo Valley Enforcement

Team (KVET) and DEA arranged an undercover purchase of two ounces of crystal

methamphetamine from Vance HALE. HALE directed the Undercover (UC) officer

to the Cookies Restaurant Parking lot at 712 Douglas, Kalamazoo, MI. There, the

UC met with a subject later identified as Tyshaun ROBINSON who conducted the

transaction with the UC. The UC asked ROBINSON if he could call ROBINSON

direct in the future. ROBINSON agreed and provided the UC the phone number of

(269) 716-6162 (DEVICE 1).

        8.      Investigators    arranged   additional      purchases     of    crystal

methamphetamine and heroin by communicating with ROBINSON on DEVICE 1

on:

               A.    May   22,   2019   –   approximately     1   ounce    of   crystal
    Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.5 Page 4 of 16



                  methamphetamine

            B.    June     18,    2019    –       approximately    1   ounce    of   crystal

                  methamphetamine

            C.    July   25,      2019    –       approximately    4   ounces   of   crystal

                  methamphetamine; $100 quantity of heroin.

            D.    August    16,    2019       –    approximately   2   ounces   of   crystal

                  methamphetamine.

      9.     In addition to ordering drug quantities from ROBINSON at (269) 716-

6162, investigators knew that ROBINSON also used (269) 312-9022 (DEVICE 2) for

purposes of drug trafficking.

      10.    On June 21, 2019, the UC began texting DEVICE 1 to contact

ROBINSON. ROBINSON then contacted the UC by using DEVICE 2 and the two

spoke about future crystal methamphetamine purchases and ROBINSON

instructed him to contact him on DEVICE 2 because he was having technical issues

with his other phone (DEVICE 1).

      11.    On August 21, 2019, investigators executed a federal search warrant

at 4530-A Lilac Ln, Apt 25, Kalamazoo, MI. Law enforcement observed Robinson

coming and going from this residence before and after some of the controlled buys.

During a search of the apartment, investigators located over 3 pounds of crystal

methamphetamine, over 20 grams of heroin, over $7,000 US Currency, scales and

packaging material.

      12.    In addition to executing the federal search warrant on August 21, 2019,
    Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.6 Page 5 of 16



investigators arrested ROBINSON in the parking lot of 4530 Lilac Ln, Kalamazoo,

MI on a federal arrest warrant issued pursuant to a criminal complaint. ROBINSON

had been driving a red Jeep, of which he was the lone occupant. After exiting the

vehicle and being taken into custody, investigators observed three cell phones on the

center console of the vehicle.

        13.   Law enforcement called (269) 716-6162, the phone number provided by

ROBINSON to the UC and contacted to arrange UC buys during this investigation,

and DEVICE 1 rang. Additionally, the “lock screen” on DEVICE 1 was the same

photograph on ROBINSON’s Facebook.com profile picture.

        14.   On November 13, 2019, TFO Behnen called the phone number, 269-

312-9022, utilized during the June 21, 2019 contact between the UC and

ROBINSON and DEVICE 2 rang. This phone had been in custody of law

enforcement since the seizure date of August 21, 2019.

        15.   Both DEVICE 1 and DEVICE 2 were seized by law enforcement and

maintained in a cell phone evidence locker with the Kalamazoo Valley Enforcement

Team.

        16.   Based on my training and experience, it is common for drug traffickers

to utilize more than one cell phone device. ROBINSON also demonstrated this to

investigators, referenced above, in which he contacted the UC from another

phone/number.

        17.   I know from training and experience that, to protect against theft, drug

traffickers frequently keep firearms and ammunition on or about premises where
    Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.7 Page 6 of 16



they store drugs, currency, or other items of value. Because drug traffickers cannot

report the theft of drugs, drug proceeds, or other items of value to law enforcement

without substantial risk of their illicit activities being discovered, they themselves

must “police” areas where drugs are bought, sold, and stored through the possession

and use of firearms and other dangerous weapons.

      18.    Further, based upon my training, experience, and participation in drug

investigations and financial investigations relating to drug investigations, I am

aware of the following:

             a.     Drug traffickers often keep names, aliases, and/or contact

                    information of suppliers, purchasers, and others involved in drug

                    trafficking in their devices;

             b.     Drug   traffickers   sometimes   use   electronic   messaging   or

                    messaging apps, in addition to MMS, SMS text messages, and

                    voice call, to communicate with suppliers, purchasers, and others

                    involved in drug trafficking on their devices;

             b.     Drug traffickers often take pictures or videos of their drug

                    trafficking associates, drugs, money and/or firearms, which they

                    store on their devices;

             c.     That drug traffickers often maintain, on hand, large amounts of

                    currency in order to maintain and finance their on-going narcotics

                    business;

             d.     Global Position System (GPS) data on phones may show the
Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.8 Page 7 of 16



              location of a drug trafficker at a given time, which may provide

              corroborating evidence of a drug delivery or other instance of drug

              trafficking;

        e.    User attribution data and usernames, passwords, documents, and

              browsing history can provide evidence that the device is being

              used by a drug trafficker and can provide other useful evidence to

              the drug investigation;

        f.    Drug traffickers often use the internet to look up various

              information to support their drug trafficking activities;

        g.    That drug traffickers often have unexplained wealth and assets

              as they do not have a job, nor do they report income on their state

              or federal tax returns. Subjects often use cash, money orders, and

              cashier’s checks, and prepaid debit cards as a way of purchasing

              items as a way to disguise where the funds are ultimately coming

              from. Subjects will place assets in the names of nominees, which

              are often friends and family members in an attempt to hide the

              true ownership of the assets. It is common for drug traffickers to

              maintain books, records, receipts, notes, ledgers, receipts relating

              to the purchase of financial instruments and or the transfer of

              funds, and other papers relating to the transportation, ordering,

              sale and distribution of controlled substances. That the

              aforementioned books, records, receipts, notes, ledgers, etc., are
Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.9 Page 8 of 16



              maintained where the traffickers have ready access to them,

              including their devices;

        h.    That it is common for persons involved in drug trafficking to

              maintain evidence pertaining to their obtaining, secreting,

              transfer, concealment and or expenditure of drug proceeds. This

              evidence includes currency, financial instruments, precious

              metals and gemstones, jewelry, books, records, invoices, receipts,

              records of real estate transactions, bank statements and related

              records, passbooks, money drafts, letters of credit, money orders,

              bank drafts, cashier’s checks, bank checks, safe deposit box

              receipts or keys, records concerning storage lockers and money

              wrappers. These and other items are maintained by the drug

              traffickers within their residences, businesses, or other locations

              over which they maintain dominion and control.

        i.    That when drug traffickers amass large proceeds from the sale of

              controlled substances that the drug traffickers attempt to

              legitimize these profits through money laundering activities. To

              accomplish these goals, drug traffickers utilize but are not limited

              to, domestic and international banks and their attendant

              services, professionals such as attorneys and accountants,

              casinos, real estate, shell corporations and business fronts,

              storage lockers, safe deposit boxes and otherwise legitimate
Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.10 Page 9 of 16



              businesses that generate large quantities of currency.

        j.    That the sale of controlled substances generates large quantities

              of United States currency in small denominations (commonly

              referred to as “street money”).

        k.    That it is common for drug traffickers to separate their “street

              money” by denomination and organize this currency in rubber

              banded stacks in varying $1,000 increments to facilitate quick

              counting.

        l.    That the courts have recognized that the small and medium

              denominations of questionable currency, along with the manner

              in which the currency is handled, carried and concealed may

              establish probable cause that there is a substantial connection

              between the questionable currency and drug transactions.

        m.    That drug traffickers at times become fearful that their

              extravagant spending habits will bring them under scrutiny by

              the Internal Revenue Service or other federal, state, or local

              agencies. The “source” of their income reported on tax returns

              can be falsely stated, misleading or generic in terms. Retained

              copies of these returns are commonly kept by the traffickers in

              their residences and businesses.

        n.    That the courts have recognized that unexplained wealth is

              probative evidence of crimes motivated by greed, in particular,
  Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.11 Page 10 of 16



                   trafficking in controlled substances.

             o.    That drug traffickers frequently receive their supply of drugs

                   through packages sent by U.S. Mail or third-party delivery

                   service.

                                 TECHNICAL TERMS

      19.    Based on my training and experience, I use the following technical terms

to convey the following meanings:

            A.    Wireless telephone: A wireless telephone (or mobile telephone, or

                  cellular telephone) is a handheld wireless device used for voice and

                  data communication through radio signals. These telephones send

                  signals through networks of transmitter/receivers, enabling

                  communication with other wireless telephones or traditional “land

                  line” telephones. A wireless telephone usually contains a “call log,”

                  which records the telephone number, date, and time of calls made

                  to and from the phone.              In addition to enabling voice

                  communications, wireless telephones offer a broad range of

                  capabilities. These capabilities include: storing names and phone

                  numbers in electronic “address books;” sending, receiving, and

                  storing text messages and e-mail; taking, sending, receiving, and

                  storing still photographs and moving video; storing and playing

                  back   audio    files;   storing   dates,   appointments,   and   other

                  information on personal calendars; and accessing and downloading
Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.12 Page 11 of 16



             information from the Internet.      Wireless telephones may also

             include   global   positioning   system   (“GPS”)   technology     for

             determining the location of the device.

       B.    Digital camera: A digital camera is a camera that records pictures

             as digital picture files, rather than by using photographic film.

             Digital cameras use a variety of fixed and removable storage media

             to store their recorded images. Images can usually be retrieved by

             connecting the camera to a computer or by connecting the

             removable storage medium to a separate reader.          Removable

             storage media include various types of flash memory cards or

             miniature hard drives. Most digital cameras also include a screen

             for viewing the stored images. This storage media can contain any

             digital data, including data unrelated to photographs or videos.

       C.    Portable media player: A portable media player (or “MP3 Player”

             or iPod) is a handheld digital storage device designed primarily to

             store and play audio, video, or photographic files.    However, a

             portable media player can also store other digital data.     Some

             portable media players can use removable storage media.

             Removable storage media include various types of flash memory

             cards or miniature hard drives. This removable storage media can

             also store any digital data. Depending on the model, a portable

             media player may have the ability to store very large amounts of
Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.13 Page 12 of 16



             electronic data and may offer additional features such as a

             calendar, contact list, clock, or games.

       D.    GPS: A GPS navigation device uses the Global Positioning System

             to display its current location.      It often contains records the

             locations where it has been. Some GPS navigation devices can give

             a user driving or walking directions to another location. These

             devices can contain records of the addresses or locations involved

             in such navigation.      The Global Positioning System (generally

             abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the

             Earth. Each satellite contains an extremely accurate clock. Each

             satellite   repeatedly    transmits   by   radio   a   mathematical

             representation of the current time, combined with a special

             sequence of numbers.       These signals are sent by radio, using

             specifications that are publicly available. A GPS antenna on Earth

             can receive those signals. When a GPS antenna receives signals

             from at least four satellites, a computer connected to that antenna

             can mathematically calculate the antenna’s latitude, longitude, and

             sometimes altitude with a high level of precision.

       E.    PDA: A personal digital assistant, or PDA, is a handheld electronic

             device used for storing data (such as names, addresses,

             appointments or notes) and utilizing computer programs. Some

             PDAs also function as wireless communication devices and are used
Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.14 Page 13 of 16



             to access the Internet and send and receive e-mail. PDAs usually

             include a memory card or other removable storage media for storing

             data and a keyboard and/or touch screen for entering data.

             Removable storage media include various types of flash memory

             cards or miniature hard drives. This removable storage media can

             store any digital data. Most PDAs run computer software, giving

             them many of the same capabilities as personal computers. For

             example, PDA users can work with word-processing documents,

             spreadsheets, and presentations. PDAs may also include global

             positioning system (“GPS”) technology for determining the location

             of the device.

       F.    IP Address: An Internet Protocol address (or simply “IP address”)

             is a unique numeric address used by computers on the Internet. An

             IP address is a series of four numbers, each in the range 0-255,

             separated by periods (e.g., 121.56.97.178).       Every computer

             attached to the Internet computer must be assigned an IP address

             so that Internet traffic sent from and directed to that computer may

             be directed properly from its source to its destination.      Most

             Internet service providers control a range of IP addresses. Some

             computers have static—that is, long-term—IP addresses, while

             other computers have dynamic—that is, frequently changed—IP

             addresses.
  Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.15 Page 14 of 16



              G.     Internet: The Internet is a global network of computers and other

                     electronic devices that communicate with each other. Due to the

                     structure of the Internet, connections between devices on the

                     Internet often cross state and international borders, even when the

                     devices communicating with each other are in the same state.

      20.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online,

I know that the Devices have capabilities that allow it to serve as a wireless

telephone, digital camera, portable media player, GPS navigation device, and/or PDA.

In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used

the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      21.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.

      22.      Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Devices were used, the purpose of its use,
  Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.16 Page 15 of 16



who used it, and when. There is probable cause to believe that this forensic electronic

evidence might be on the Devices because:

          A. Data on the storage medium can provide evidence of a file that was once

             on the storage medium but has since been deleted or edited, or of a

             deleted portion of a file (such as a paragraph that has been deleted from

             a word processing file).

          B. Forensic evidence on a device can also indicate who has used or

             controlled the device. This “user attribution” evidence is analogous to

             the search for “indicia of occupancy” while executing a search warrant

             at a residence.

          C. A person with appropriate familiarity with how an electronic device

             works may, after examining this forensic evidence in its proper context,

             be able to draw conclusions about how electronic devices were used, the

             purpose of their use, who used them, and when.

          D. The process of identifying the exact electronically stored information on

             a storage medium that are necessary to draw an accurate conclusion is

             a dynamic process. Electronic evidence is not always data that can be

             merely reviewed by a review team and passed along to investigators.

             Whether data stored on a computer is evidence may depend on other

             information stored on the computer and the application of knowledge

             about how a computer behaves.        Therefore, contextual information
  Case 1:19-mj-00401-SJB ECF No. 1-1 filed 11/20/19 PageID.17 Page 16 of 16



               necessary to understand other evidence also falls within the scope of the

               warrant.

            E. Further, in finding evidence of how a device was used, the purpose of its

               use, who used it, and when, sometimes it is necessary to establish that

               a particular thing is not present on a storage medium.

   23. Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

   24. Manner of execution. Because this warrant seeks only permission to examine

a device already in law enforcement’s possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is

reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

                                    CONCLUSION

      25.      I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Devices described in Attachment A to

seek the items described in Attachment B.
